      Case 3:20-cv-01395-X Document 1 Filed 05/29/20                  Page 1 of 11 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

DANIEL PRESS,                                   §
Plaintiff,                                      §
                                                §       CIVIL ACTION NO. 3:20-cv-1395
vs.                                             §
                                                §       COMPLAINT
SANTANDER CONSUMER USA, INC.,                   §       Jury Trial Demanded
DBA CHRYSLER CAPITAL AND THE                    §
CAR SOURCE LLC, DBA HIDE AND                    §
SEEK RECOVERY,                                  §
Defendants.

                                      NATURE OF ACTION

        1.      Plaintiff Daniel Press (“Mr. Press”) brings this action against Defendants

Santander Consumer USA, Inc., dba Chrysler Capital (“Chrysler”) and The Car Source, LLC,

DBA Hide and Seek Recovery (“Hide and Seek”) (collectively “Defendants”) pursuant to the

Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., as well as the Texas

Uniform Commercial Code, TEX. BUS. & COM. CODE § 9.101 et seq.

                              JURISDICTION, VENUE, AND STANDING

        2.      This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d), 28 U.S.C. § 1367,

and 28 U.S.C. § 1331.

        3.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where the acts

and transactions giving rise to Plaintiff’s action occurred in this district, where Plaintiff resides in

this district, and where Defendants transact business in this district.

        4.      “In determining whether an intangible harm constitutes injury in fact, both history

and the judgment of Congress play important roles.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

1549, 194 L. Ed. 2d 635 (2016), as revised (May 24, 2016). Congress is “well positioned to

identify intangible harms that meet minimum Article III requirements,” thus “Congress may

                                                    1
    Case 3:20-cv-01395-X Document 1 Filed 05/29/20                 Page 2 of 11 PageID 2



‘elevat[e] to the status of legally cognizable injuries concrete, de facto injuries that were

previously inadequate in law.’” Id. (quoting Lujan v. Defs of Wildlife, 504 U.S. 555, 578 (1992).

       5.      “Without the protections of the FDCPA, Congress determined, the ‘[e]xisting

laws and procedures for redressing these injuries are inadequate to protect consumers.’” Lane v.

Bayview Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11,

2016) (quoting 15 U.S.C. § 1692(b)). Thus, a failure to honor a consumer’s right under the

FDCPA constitutes an injury in fact for Article III standing. See id. at *3 (holding that a

consumer “has alleged a sufficiently concrete injury because he alleges that [Defendant] denied

him the right to information due to him under the FDCPA.”); see also Church v. Accretive

Health, Inc., No. 15-15708, 2016 WL 3611543, at *3 (11th Cir. July 6, 2016) (holding that

consumer’s § 1692g claim was sufficiently concrete to satisfy injury-in-fact requirement).

       6.      “[E]ven though actual monetary harm is a sufficient condition to show concrete

harm, it is not a necessary condition.” Lane, 2016 WL 3671467 at *4 (emphasis in original).

                    THE FAIR DEBT COLLECTION PRACTICES ACT

       7.      Congress enacted the FDCPA to “eliminate abusive debt collection practices, to

ensure that debt collectors who abstain from such practices are not competitively disadvantaged,

and to promote consistent state action to protect consumers.” Jerman v. Carlisle, McNellie, Rini,

Kramer & Ulrich LPA, 559 U.S. 573, 577 (2010) (citing 15 U.S.C. § 1692(e)).

       8.      To protect consumers and ensure compliance by debt collectors, “the FDCPA is a

strict liability statute [and] proof of one violation is sufficient to support summary judgment for

plaintiffs on their federal claim” Hartman v. Meridian Fin. Servs., Inc., 191 F. Supp. 2d 1031,

1046 (W.D. Wis. 2002).




                                                2
     Case 3:20-cv-01395-X Document 1 Filed 05/29/20                 Page 3 of 11 PageID 3



        9.      In order to offer the greatest protections to consumers, “the FDCPA is a strict

liability statute – a collector ‘need not be deliberate, reckless, or even negligent to trigger

liability.” Ruth v. Triumph Partnerships, 577 F.3d 790, 800 (7th Cir. 2009); see also Anderson

v. Credit Bureau Collection Services, Inc., 422 Fed. Appx. 534, 539 (7th Cir. 2011) (“This

means [Plaintiff] is entitled to sue to enforce [the FDCPA’s] provisions, even the “highly

technical” ones . . .”).

        10.     “Because the FDCPA is designed to protect consumers, it is liberally construed in

favor of consumers to effect its purpose.” Ramirez v. Apex Fin. Mgmt., LLC, 567 F. Supp. 2d

1035, 1040 (N.D. Ill. 2008).

        11.     “[C]laims against debt collectors under the FDCPA are to be viewed through the

eyes of the ‘unsophisticated consumer’ . . . the standard is low, close to the bottom of the

sophistication meter.” Avila v. Rubin, 84 F.3d 222, 226 (7th Cir. 1996); see also Gammon v. GC

Servs. Ltd. P’ship, 27 F.3d 1254, 1257 (7th Cir. 1994) (“an unsophisticated consumer standard

protects the consumer who is uninformed, naive, or trusting, yet it admits an objective element of

reasonableness.”).

        12.     For the purpose of 15 U.S.C. § 1692f(6), a “debt collector” also includes “any

person who uses any instrumentality of interstate commerce or the mails in any business the

principal purpose of which is the enforcement of security interests.” 15 U.S.C. § 1692a(6).

        13.     The FDCPA prohibits such persons, such as tow operators or repossession

companies, from taking or threatening to take any nonjudicial action to effect dispossession or

disablement of property if there is no present right or intention to take possession of the property.

15 U.S.C. § 1692f(6).




                                                 3
     Case 3:20-cv-01395-X Document 1 Filed 05/29/20                 Page 4 of 11 PageID 4



                           THE UNIFORM COMMERCIAL CODE

        14.    “Article 9 of the UCC is a comprehensive statutory scheme governing the rights

and relationships between secured parties, debtors, and third parties.” McCullough v. Goodrich

& Pennington Mortg. Fund, Inc., 373 S.C. 43, 53, 644 S.E.2d 43, 49 (2007).

        15.    Article 9 serves “to provide a simple and unified structure within which the

immense variety of present-day secured financing transactions can go forward with less cost and

with greater certainty.” Haas' Estate v. Metro–Goldwyn–Mayer, Inc., 617 F.2d 1136, 1140 (5th

Cir. 1980).

        16.    After a default, the UCC gives secured parties the right to repossess collateral.

See TEX. BUS. & COM. CODE § 9.609.

        17.    There is one restriction, however, which the law imposes upon this right. It must

be exercised without provoking a breach of the peace; and, if a secured party finds that it cannot

get possession without committing a breach of the peace, it must stay its hand, and resort to the

law. MBank El Paso, N.A. v. Sanchez, 836 S.W.2d 151, 152 (Tex. 1992).

        18.    This is so because the preservation of peace, “is of more importance to society

than the right of the owner of a chattel to get possession of it.” Willis v. Whittle, 82 S.C. 500, 64

S.E. 410 (1909); see also Singer Sewing Mach. Co. v. Phipps, 49 Ind.App. 116, 94 N.E. 793

(1911) (quoting 3 William Blackstone, Commentaries *4) (“[T]his natural right of recaption

shall never be exerted, where such exertion must occasion strife . . . or endanger the peace of

society.”).

                                            PARTIES

        19.    Plaintiff is a natural person who at all relevant times resided in the State of Texas,

County of Johnson, and City of Cleburne.



                                                 4
     Case 3:20-cv-01395-X Document 1 Filed 05/29/20               Page 5 of 11 PageID 5



          20.   Defendant Chrysler is a company that regularly makes consumer automobile

loans.

          21.   Chrysler is a “secured party” as defined by TEX. BUS. & COM. CODE §

9.102(a)(73).

          22.   Defendant Hide and Seek is a Texas limited liability company.

          23.   At all relevant times, Hide and Seek was acting as a repossession agent working

at the behest of Chrysler.

          24.   At all relevant times, Hide and Seek was an entity using instrumentalities of

interstate commerce or the mails in any business the principal purpose of which is the

enforcement of security interests.

          25.   Hide and Seek is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                   FACTUAL ALLEGATIONS

          26.   In or around 2015, Plaintiff purchased a 2015 Dodge Ram 1500 pickup truck

(the “Vehicle”) from non-party Lone Star Chrysler Dodge Jeep RAM.

          27.   Plaintiff purchased the Vehicle for his own personal family and household use.

          28.   The Vehicle constitutes “consumer goods” as defined by TEX. BUS. & COM. CODE

§ 9.102(a)(23).

          29.   Plaintiff could not afford to purchase the vehicle outright, so he purchased it on

credit.

          30.   In connection with the purchase and financing of the vehicle, Plaintiff executed a

retail installment sales contract (“RISC”) in Lone Star Chrysler Dodge Jeep RAM.

          31.   As part of the transaction, Plaintiff gave Lone Star Chrysler Dodge Jeep RAM

and its assignees a security interest in the vehicle.



                                                   5
     Case 3:20-cv-01395-X Document 1 Filed 05/29/20                Page 6 of 11 PageID 6



       32.      The Vehicle constitutes “collateral” as defined by TEX. BUS. & COM. CODE §

9.102(a)(12).

       33.      After the RISC was executed, it was assigned to Chrysler.

       34.      Thereafter, Plaintiff made his payments under the contract to Chrysler.

       35.      However, in June 2019, Chrysler engaged its repossession agent, Hide and Seek,

to repossess Plaintiff’s vehicle.

       36.      On or about June 10, 2019, Plaintiff was at a friends’ father’s house assisting with

a renovation.

       37.      Plaintiff took a break and sat in the Vehicle, with the motor running and the air

conditioning on.

       38.      Around this same time, Hide and Seek located Plaintiff’s Vehicle.

       39.      While Plaintiff and his dog were resting in the Vehicle, Hide and Seek’s

employee slid a tow bar under the Vehicle and lifted it up.

       40.      Plaintiff immediately confronted Hide and Seek’s employee and loudly and

unequivocally protested the repossession.

       41.      Plaintiff demanded that Hide and Seek’s employee put the vehicle down and

cease the repossession.

       42.      Hide and Seek’s employee refused to do so and lifted the vehicle higher.




                                                 6
    Case 3:20-cv-01395-X Document 1 Filed 05/29/20                 Page 7 of 11 PageID 7



                                      COUNT I
                           VIOLATION OF 15 U.S.C. § 1692f(6)(A)
                                   HIDE AND SEEK

       43.     Plaintiff repeats and re-alleges each factual allegation contained above.

       44.     Texas law provides that secured parties may take possession of collateral without

judicial action so long as there is no “breach of the peace.” TEX. BUS. & COM. CODE §

9.609(b)(2).

       45.     However if collateral cannot be repossessed without a breach of the peace, a party

must get a court order to take possession of the collateral. Id.

       46.     A repossession agent breaches the peace if he continues with a repossession over

a consumer’s protest. See Marcus v. McCollum, 394 F.3d 813, 820 (10th Cir. 2004); Dixon v.

Ford Motor Credit Co., 72 Ill. App. 3d 983, 988, 391 N.E.2d 493, 497 (1979); Hollibush v. Ford

Motor Credit Co., 179 Wis. 2d 799, 812, 508 N.W.2d 449, 455 (Ct. App. 1993) (“We conclude

that the undisputed fact is that Hollibush or her fiancé told FMCC’s agent that he was not to

repossess the vehicle, and that he nonetheless did so. We conclude that this constitutes a breach

of the peace.”); Ford Motor Credit Co. v. Cole, 503 S.W.2d 853, 855 (Tex. Civ. App. 1973),

dismissed (Apr. 3, 1974) (because consumer confronted repossession agent, secured party was

forced to either go to court or repossess vehicle at time when the consumer would not notice and

protest); Census Fed. Credit Union v. Wann, 403 N.E.2d 348, 352 (Ind. Ct. App. 1980) (“[I]f [a]

repossession is verbally or otherwise contested at the actual time of and in the immediate vicinity

of the attempted repossession by the defaulting party or other person in control of the chattel, the

secured party must desist and pursue his remedy in court.”); First & Farmers Bank of Somerset,

Inc. v. Henderson, 763 S.W.2d 137, 140 (Ky. Ct. App. 1988) (“[I]t is clear that repossession in

the face of the debtor’s objection constitutes a breach of the peace.”); Morris v. First Nat. Bank



                                                  7
     Case 3:20-cv-01395-X Document 1 Filed 05/29/20                  Page 8 of 11 PageID 8



& Tr. Co. of Ravenna, 21 Ohio St. 2d 25, 30, 254 N.E.2d 683, 686 (1970); Hopkins v. First

Union Bank of Savannah, 193 Ga. App. 109, 110, 387 S.E.2d 144, 146 (1989) (agreeing with

most courts that repossession in the face of a debtor’s oral protest constitutes a breach of the

peace); Martin v. Dorn Equip. Co., 250 Mont. 422, 427, 821 P.2d 1025, 1028 (1991) (quoting J.

Sheldon & R. Sable, Repossessions, § 6.3 (1988)) (“ ‘[T]he general rule is that the creditor

cannot . . . seize any property over the debtor’s objections.’ ”).

       47.      Plaintiff confronted Hide and Seek’s employee and loudly protested Hide and

Seek’s repossession.

       48.      Once Plaintiff protested the repossession, Hide and Seek lost the right to continue

with the repossession.

       49.      Nonetheless, Hide and Seek continued with its repossession and thereby breached

the peace.

       50.      Additionally, Hide and Seek breached the peace by using physical force on the

body of Plaintiff during the repossession.

       51.      By continuing with its repossession after it lost the right to do so, Hide and Seek

violated 15 U.S.C. § 1692f(6)(A) by taking non-judicial action to effect dispossession of

Plaintiff’s property where the property was exempt by law from such dispossession.

       WHEREFORE, Ms. Thomas prays for relief and judgment, as follows:

             a) Adjudging that Hide and Seek violated 15 U.S.C. § 1692f(6)(A);

             b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A), in

                the amount of $1,000.00;

             c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);




                                                  8
    Case 3:20-cv-01395-X Document 1 Filed 05/29/20                  Page 9 of 11 PageID 9



             d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this action

                pursuant to 15 U.S.C. § 1692k(a)(3);

             e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                law; and

             f) Awarding such other and further relief as the Court may deem proper.

                                    COUNT II
                     VIOLATION OF TEX. BUS. & COM. CODE § 9.609
                                   CHRYSLER

       52.      Plaintiff repeats and re-alleges each factual allegation contained above.

       53.      Texas law provides that secured parties may take possession of collateral without

judicial action so long as there is no “breach of the peace.” TEX. BUS. & COM. CODE §

9.609(b)(2).

       54.      However if collateral cannot be repossessed without a breach of the peace, a party

must get a court order to take possession of the collateral. Id.

       55.      A repossession agent breaches the peace if he continues with a repossession over

a consumer’s protest.

       56.      Secured creditors have a nondelegable duty not to breach the peace when they

repossess secured collateral. The courts may find them liable for the acts of independent

contractors who breach the peace in the course of repossessing secured collateral. MBank El

Paso, N.A. v. Sanchez, 836 S.W.2d 151, 154 (Tex. 1992); see also Doucette v. Belmont Sav.

Bank, No. ESCV20161596D, 2017 WL 2427566, at *2 (Mass. Super. Apr. 14, 2017); Binion v.

Fletcher Jones of Chicago, Ltd., 2014 IL App (1st) 131710-U, ¶ 19; Williamson v. Fowler

Toyota, Inc., 1998 OK 14, 956 P.2d 858; DeMary v. Rieker, 302 N.J. Super. 208, 695 A.2d 294

(App. Div. 1997); Robinson v. Citicorp Nat. Servs., Inc., 921 S.W.2d 52, 55 (Mo. Ct. App.



                                                  9
   Case 3:20-cv-01395-X Document 1 Filed 05/29/20                   Page 10 of 11 PageID 10



1991); Massengill v. Indiana Nat'! Bank, 550 N.E.2d 97, 99 (Ind. Ct. App.1990); Nichols v.

Metro. Bank, 435 N.W.2d 637, 640 (Minn. Ct. App. 1989); Gen. Fin. Corp. v. Smith, 505 So. 2d

1045, 1047 (Ala. 1987); Henderson v. Security Nat'! Bank, 72 Cal. App.3d 764, 140 Cal. Rptr.

388, 390-91 (1977).

       57.      Chrysler's repossession agent, Hide and Seek, breached the peace by continuing

its repossession in the face of Plaintiffs confrontation and protest and by lifting the vehicle

while Mr. Press occupied it.

       58.      Chrysler violated TEX. Bus. & COM. CODE § 9.609(b)(2) when its repossession

agents, Hide and Seek, breached the peace to repossess Plaintiffs Vehicle.

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

             a) Adjudging that Chrysler violated TEX. Bus. & COM. CODE§ 9.609(b)(2);

             b) Awarding Plaintiff statutory damages, pursuant to TEX. Bus. & COM. CODE §

                9.625(c)(2);

             c) Awarding Plaintiff actual damages, pursuant to TEX. Bus. & COM. CODE §

                9.625(c)(l);

             d) Awarding Plaintiff pre-judgment and post-judgment interest as permissible by

                law; and

             e) Awarding such other and further relief as the Court may deem proper.

                                         TRIAL BY JURY

       59.      Plaintiff is entitled to and hereby demands a trial by jury.


Dated: May 29, 2020
                                                       Respectfully submitted,




                                                  10
Case 3:20-cv-01395-X Document 1 Filed 05/29/20   Page 11 of 11 PageID 11
